Dear Mr. Bailey:
Our office received your request for an opinion regarding a cooperative endeavor between the Ouachita Parish Assessor's office and other public offices, all located in the district courthouse, to fund the operation of a security program.
Article 7, Section 14 (C) of the Louisiana Constitution authorizes the state and its political subdivisions to engage in cooperative endeavors for a public purpose with governmental agencies, public or private corporations and/or individuals. Our office has consistently opined that such a cooperative endeavor, to be legally permissible, must be made pursuant to a valid legal obligation; must be for a public purpose; and, it must result in a public benefit that is proportionate to its cost. See Atty. Gen. Op. No. 01-86 and 99-68.
As indicated in your request, you anticipate using funds from your salary and expense fund. This fund is established through La.R.S. 47:1906
which provides that there shall be a fund for the payment of the salaries and allowances of the assessors. La.R.S. 47:1908 provides as follows:
 In the performance of all duties required of them by law, the said tax assessors shall have allowed to each for clerical and other expenses, the amounts hereinafter set forth for each; (emphasis added).
This statute gives the specific amount allotted to Ouachita Parish. As noted above, the statute allows for discretion on the part of the assessor to determine "other" expenses which aid in the performance of his duties.
It is our opinion that you are sanctioned or authorized by the above referenced statute to expend the funds at issue if you find that a security program will assist in the performance of your duties as assessor. A security program certainly serves a public purpose and because the cost of such will be shared by all of the parties involved, we can assume that the benefit to your office will be commensurate with your costs.
We trust this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________________ TINA VICARI GRANT ASSISTANT ATTORNEY GENERAL
RPI/GRD/tvg